                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
          Plaintiff,                          )
                                              )      Case No. 1:06-cr-147-WTL-TAB
v.                                            )
                                              )
CHARLES T. DUNSON,                            )
           Defendant.                         )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Doris L. Pryor’s Report and Recommendation that

Charles Dunson’s supervised release be revoked, pursuant to Title 18 U.S.C. Sec. 3401(i), Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. Sec. 3583, the Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of 18 months in the custody of the Attorney General. Upon

Mr. Dunson’s release from confinement, he will not be subject to supervised release.




Dated: 12/11/2018




Distribution:

All registered counsel via electronic notification

USMS

USPO
